                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE


UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )      No. 3:18-CR-144
                                                 )
DAVID MILLS                                      )


                               MEMORANDUM AND ORDER

        Now before the court is the defendant’s fifth motion to continue trial. [Doc. 36].

 Therein, the defendant asks for a resetting of his January 28, 2020 trial date because his

 attorney has been suffering from a lingering illness. The motion states that it is not

 opposed by the prosecution.         Additionally, defense counsel has advised the

 undersigned’s chambers that the parties are in agreement that trial should be continued

 to approximately early May of 2020.

        The motion will be granted. The court finds that the ends of justice served by

 granting the motion outweigh the best interests of the public and the defendant in a

 speedy trial. 18 U.S.C. § 3161(h)(7)(A). The court finds that failing to grant the motion

 would deny the defense reasonable time necessary for effective preparation and would

 unreasonably deny the defendant continuity of counsel. 18 U.S.C. § 3161(h)(7)(B)(iv).

 The motion requires a delay in the proceedings. Therefore, all the time from the filing

 of the motion to the new trial date is excludable as provided by the Speedy Trial Act. 18

 U.S.C. § 3161(h)(7)(A).
      The defendant’s motion to continue [doc. 36] is accordingly GRANTED. Trial

is CONTINUED from January 28, 2020, to Monday, May 11, 2020, at 9:00 a.m. in

Knoxville. The plea cutoff deadline is reset to April 17, 2020.

      Lastly, the parties are cautioned that any further continuance motions in this case

must be supported by a substantial showing of good cause.

            IT IS SO ORDERED.

                                                      ENTER:



                                                             s/ Leon Jordan
                                                       United States District Judge




                                           2
